BROADDUS, J.
This case comes up on motion to quash the writ of error herein for the following reason, to-wit: That the cause was duly appealed on the twenty-third day of May, 1898, by the plaintiff herein to this court, and that on the sixteenth dáy of January, 1899, on the hearing of said appeal, the judgment of the circuit court was by this court affirmed. Therefore, the cause is res adjudicaba.
It is admitted by the plaintiff in error that, as a rule, when a cause has been appealed and the appeal is heard and judgment on the merits, that a writ of error will not lie. The question has been adjudicated in the following cases. Schnaider’s Brewing Co. v. Levvie, 41 Mo. App. 584; Brummell v. Phillips, 79 Idem 116. Both these eases are to the effect that *329a writ of error will not lie after- an appeáL
However, plaintiff in error claims that the cause should be heard anew on his writ because the circumstances attending the case are unusual, and a denial of a hearing would work great injustice.
It appears that when this case was here on appeal, this court, in determining the rights of the parties followed the rule of law promulgated by the Supreme Court in'the case of Hicks v. Hamilton, 144 Mo. 495. That case is admitted to have been the latest decision of that tribunal upon the questions theil involved in this. The Constitution organizing and establishing this court made it our imperative duty to follow the latest decision of the Supreme Court of the State applicable to the issue or issues in the one before us. The cases cited settle, so far as authority is concerned, the status of this one; but if anything further may be said in order to put the question beyond dispute, it is: that there must be an end to litigation, and that when a litigant has once been heard in the t^ial court, judgment rendered against him, and appeal had to the highest court under the organic law of the land to which he may go, and that judgment fully, in all its essentials, affirmed, he can not be permitted to renew his contention under the specious plea that the constitutional light which the appellate court was bound to follow committed an error in the first place.
The cases of Pratt v. Conway, 148 Mo. 291, Crone v. Stinde, 55 S. W. Rep. 863, and Crone v. Stinde, 56 S. W. Rep. 901, wherein it is claimed the Supreme Court of the State has overruled the case of Hicks v. Hamilton, supra, have no more binding force on us in this case than if they had never been made. This court could not, from the very nature of things, have anticipated that the Supreme Court would change its rulings. Ignotum per ignotiics. Motion to dismiss the writ of error is sustained.
All concur.